         Case 20-20182 Document 289 Filed in TXSB on 05/27/20 Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS


IN RE:                                        §         Case No. 20-20182
                                              §
J. C. PENNEY COMPANY, INC., et al.            §
                                              §         Chapter 11
                                              §
                                              §         (Jointly Administered)
                Debtor                        §


                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

TO ALL PARTIES IN INTEREST AND THIS HONOURABLE COURT:

         PLEASE TAKE NOTICE that The Che Chen Liu & Shu Fen Liu Revocable Trust appears

herein by and through the undersigned counsel and requests that all notices given or required to

be given in this case, and any case consolidated herewith, and all papers served or required to be

served in this case, and any case consolidated herewith, as provided for or referred to by the

Federal Rules of Civil Procedure; and/or other applicable Federal Statutes and Rules, be given to

and served upon its attorneys, and that such service and notice be e-mailed or mailed to the

following:

         Ronald P. St. Clair
         Law Offices of Ronald P. St. Clair
         101 California Street, Suite 2710
         San Francisco, CA 94111
         Telephone:     415.788.1708
         Facsimile:     415.795.4766
         rpstclair@gmail.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices, statements, papers, and pleadings referred to in the Statutes and Rules specified above,



                                                  -1-
        Case 20-20182 Document 289 Filed in TXSB on 05/27/20 Page 2 of 2




but also includes without limitation, orders and notices of any application, motion, petition,

pleading request, complaint, demand, or other document brought before this Court in this case,

whether transmitted or conveyed by mail, e-mail, delivery, telephone, telecopier, telegraph, telex

or otherwise, which affect or seek to affect in any way the above-captioned case.

Dated: May 27, 2020                           Law Offices of Ronald P. St. Clair

                                                      /s/ Ronald P. St. Clair

                                              By: ___________________________
                                                     Ronald P. St. Clair
                                                     California State Bar No. 92429
                                                     101 California Street, Suite 2710
                                                     San Francisco, CA 94111
                                                     415.788.1708 Telephone
                                                     415.795.4766 Facsimile

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 27th day of May, 2020, a true and correct
copy of the foregoing document was served via CM/ECF notification upon all parties entitled to
such notification in this case.

                                                             /s/ Ronald P. St. Clair
                                                             _________________________
                                                               Ronald P. St. Clair




                                                -2-
